DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/07/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 10/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,476,494 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-11 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially determining a signal pulse of the system input signal determining an on-period and off- period of the power switch; determining a signal pulse of the system input signal being a first signal pulse following 10the power up event and in response to the determining, generating a soft gate drive signal to drive the control terminal of the power switch with a slowly rising voltage to softly turn on the power switch; generating a normal gate drive signal to drive the control terminal of the power switch in response to signal pulses of the system input signal subsequent to the first signal pulse;  15determining a signal pulse of the system input signal being a first signal pulse following an idle period of the system input signal and in response to the determining, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839